--------------------------------------------------------------------------------


Exhibit 10.1
 
EXCLUSIVE DISTRIBUTION AND MANUFACTURING AGREEMENT


This Exclusive Distribution Agreement (the "Agreement") is made by and between
Sequiam Biometrics Inc. with offices at 300 Sunport Lane, Orlando Florida,
32809, hereinafter referred to as "Manufacturer"), and CJCC from 337 Shandong
Rd.(Central), Shanghai 200001, P.R.C. (hereinafter referred to as
“Distributor").


Whereas, the parties hereto enter into an agreement on an exclusive basis to
govern the distribution of Manufacturer's products and services as listed in
Exhibit A attached and sale to this Agreement (hereinafter called "Product”).


Now therefore, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which hereby acknowledged, the parties hereto agree, intending to be legally
bound, as follows:


Article 1 - Appointment


1.1
Manufacturer Appointment:

 
Manufacturer hereby appoints Distributor for the term of this Agreement, as its
exclusive Distributor for the Products in (the "Territory"). Distributor hereby
accepts such appointment and agrees to purchase from Manufacturer all of its
requirements for the Products for sale in the territory in the terms of this
Agreement. The Territory is defined to include the following regions: Asia.




 
Distributor Appointment:

 
Distributor hereby appoints Manufacturer for the term of this Agreement, as its
exclusive biometric design and manufacturer and to design and manufacture the
Products. Manufacturer hereby accepts such appointment and agrees to design and
build biometric products for the distributor beginning with the products listed
in Exhibit A.



1.2
Distributor agrees not to modify/change or alter Products without prior written
approval of Manufacturer.



Article 2 - Term, Performance and Payment


2.1
The terms of this Agreement shall be from April 15th, 2006 until April 15th,
2011.

 
Thereafter, this agreement shall be renewed for additional terms of twenty-four
(24) consecutive months, unless one party provides the other written notice of
termination at least ninety (90) days prior to the expiration of the then
current term. Any expiration or termination shall not modify or alter any of the
rights or obligations of the parties which arose prior to such expiration or
termination.



2.2
Distributor shall invest the sum of $150,000 USD in exchange for an equally
valued sum of Sequiam Corporation Common Stock. The purchase price of the stock
shall be based on the average of the last 5 trading days the stock was actively
traded.



2.3
Manufacturer will provide 3 working prototypes of the Product on or before June
30th 2006.




--------------------------------------------------------------------------------


 
Article 3 - Termination


3.1
Events of Default. Either party may terminate this Agreement if:




 
3.1.1
The other party breaches any material term or condition of this Agreement and
fails to cure such breach within sixty (60) days after the due date (with
respect to any payment default) or within ninety (90) days after receipt of
written notice for any other breach;




 
3.1.2
The other party files a voluntary or is subject to an involuntary petition in
bankruptcy, commences a liquidation and dissolution or voluntarily assigns its
assets for the benefit of creditors. In this event Manufacturer becomes
insolvent technical documentation will be provided to Distributor, documentation
will only be sufficient to provide technical support not build compatible or
similar hardware units.






 
3.2.1
No Damages for Termination. Neither party will be liable to the other for
damages of any kind, including incidental or consequential damages, on account
of the termination or expiration of this agreement in accordance with its terms.
Both manufacturer and Distributor waives any right it may have to receive any
compensation or reparations on termination or expiration of this agreement,
other than as expressly provided in this Agreement. Manufacturer ownership
rights of the products shown in Exhibit A survive this agreement.

 

 
3.2.2
All material provided by Manufacturer in possession by Distributor should be
Returned to the Manufacturer within 14 days of contract terminating. These
include but not limited to computer equipment, design documents, test and
diagnostic equipment. Distributor can retain any inventory that has been paid
for in full on or before the date of termination.

 
Article 4 - Distributor’s Duties


4.1
Delivery. Manufacturer will use all commercially reasonable efforts to deliver
the Products in accordance with any purchase order. Risk of loss or damage to
the Products delivered by Manufacturer passes to Distributor on delivery by the
Manufacturer to the common courier.



4.2
Price. The price to be paid by Distributor for any Product purchased from
Manufacturer will as outlined in Distributor price list. Unless otherwise
stated, prices are listed and are payable in United States Dollars. Prices are
inclusive of those items specifically identified on Exhibit A and exclusive of
any item not so specified or described. In addition to the purchase price,
Distributor will pay any costs which Manufacturer may incur or pre-pay (without
any obligation on Manufacturer to do so) on behalf of or for the benefit of
Distributor, including, without limitation, and export duties, shipping
handling.



4.3
Price Changes. Except as otherwise agreed, the prices are subject to change from
time to time at the sole discretion of Manufacturer. Manufacturer agrees to use
its reasonable effort to inform Distributor of any anticipated price changes in
advance. Any price change will be effective thirty (30) days after written
notice from Manufacturer and will apply to all the Products ordered by
Distributor after the effective date of the change. If Manufacturer reduces any
product price or offers increased discounts, Manufacturer will credit
Distributor within thirty 30 days the difference between the original product
price and the reduced product price for Distributor's product inventory,
including and limited to: (i) any Manufacturer product in transit to
Distributor, (ii) any product in Distributor inventory that was purchased within
the previous thirty (30) day period. In the event that Manufacturer increases
the price of the product to Distributor, Manufacturer has the right to limit the
purchase quantities.




--------------------------------------------------------------------------------





 
4.31
Pricing. Product pricing for products not described or priced within Exhibit A
shall be priced to Distributor as described in the following formula:

   
((Product cost + 16% manufacturers burden) + 19%)




 
4.32
Cost Disclosure. Manufacturer will fully disclose the cost of all the materials
that comprise products manufactured under this agreement.

 
4.4
Payment.




 
4.4.1
Distributor must pay for and must accept all the Products shipped by
Manufacturer pursuant to Distributor purchase orders.




 
4.4.2
Payment of any sums due to Manufacturer hereunder must be made by wire transfer
or cleared check in United States Dollars. Unless otherwise agreed in writing,
Distributor must pay in full to Manufacturer the applicable purchase price plus
all additional costs (including such items as duties, tax, freight, etc.).



4.5
Promotion. Distributor will actively promote the sale of the Products in the
Territory to the best of its ability. Distributor will provide information and
advice to promote the sale of the Products in the Territory. The Distributor
shall provide a schedule of planned events (for the duration of this Agreement)
to the Manufacturer within sixty (60) days of the date hereof. The Manufacturer
will coordinate with the Distributor joint participation at certain events as
deemed necessary by the Distributor.



4.6
Reporting. Distributor shall keep Manufacturer informed of Distributor
activities and of market conditions within the Territory through monthly sales
reports that provide Customer identity and location.

 
4.7
Support Services.




 
4.7.1
Distributor shall provide and maintain, at its own expense, adequate customer
service facilities and properly trained staff to carry out first line support of
the Products in the Territory, including but not limited to, reasonable
telephone support of Customers, diagnosis of reported problems with the Products
purchased by the Customer. Distributor will also implement all support programs
and upgrade procedures for the Products as required by Manufacturer from time to
time. Manufacturer will provide hardware support as described in the warranty
section of this agreement.




--------------------------------------------------------------------------------


 
Article 5 - Manufacturer's Rights


5.1
Right of Inspection. Manufacturer shall have the right, at reasonable times
during business hours, to inspect the sales and customer records of Distributor
with 2 working days prior written notice.



5.2
Change of Design.

 

 
5.2.1
Manufacturer may, at any time and without liability to Distributor, improve,
modify or discontinue any Product or feature of any Product. Manufacturer will
not be obliged to make any change or upgrade in any Product shipped to
Distributor prior to the official introduction of any change to the same.
Manufacturer may, without liability to Distribute, fill any order placed by
Distributor for any given Product by substituting therefore a modified or
changed version of the same, so long as there is no significant loss of
performance and/or functionality by reason of the substitution.



5.3
Distributors will have no access to Manufacturers servers.



5.4
All customer lists related to the Product will be shared by the Manufacturer and
the Distributor. Both parties will be granted reasonable access to this
information if and when necessary.

 
Article 6 -Returns


6.1
Defective Product. Distributor may return any Product to Manufacturer that
Distributor or its customer finds defective. If Distributor has insufficient
inventory to replace customers defective merchandise Distributor shall
immediately place an offsetting purchase order greater or equal to the return
amount.

 
Article 7 -Trademarks, Copyrights And Trade Secrets


7.1
Use. All of the Products which are sold by Distributor directly or indirectly
must bear an authorized trademark of the Manufacturer. Distributor may private
label product at Distributors own expense as long as the Manufacturer’s
trademark is still present on the product.



7.2
Copying Prohibited. Distributor may not modify, copy or otherwise reproduce in
any way or form any Product Software or Hardware (including materials and any
other documentation) supplied with any Product sold hereunder. Distributor
shall, and shall cause all Customers to, maintain the integrity of all copyright
and trademark notices of Manufacturer imbedded in the Products including use,
duplication.



7.3
Distributor's obligations under this license shall survive the termination of
this Agreement, regardless of the cause of termination.



7.4
Copyright Protection. Distributor acknowledges that the product firmware is
entitled to protection under the copyright laws of the United States of America
and other jurisdictions in the Territory (collectively, the "Copyright Laws").




--------------------------------------------------------------------------------


 
7.5
Confidentiality.




 
Each party shall keep all proprietary and confidential information of the
delivering party, including, without limitation, its business, prospects,
technical know-how, methods, procedures, data, specifications, designs, software
code, and formulas not previously disclosed (the "Information") received by it
or its agents, affiliates, representatives or employees confidential and shall
not, without the delivering party's prior written consent, disclose or use, or
permit the disclosure or use by its agents, affiliates, representatives or
employees of, any such Information, other than in connection with its duties
under this Agreement. Moreover, each party agrees to reveal the Information to
its agents, affiliates, representatives and employees more solely for the
purpose of performing this Agreement, to inform such persons of the confidential
nature of the Information and obtain the agreement of such persons to act in
accordance with the terms and conditions of this Section.



Article 8 - Intellectual Property Infringement


8.1
Notice. Each party will promptly notify the other in writing if the party has
notice of:




 
8.1.1
any infringement of any patent, trademark, copyright, trade secret or other
intellectual property rights vested in the Manufactures (the "Intellectual
Property Rights") related to the Products; and/or




 
8.1.2
any actual or potential claim which use of the Products may infringe on the
actual or alleged Intellectual Property Rights of any other person or entity.



8.2
Indemnity. Manufacturer shall have no liability whatsoever with respect to any
alleged infringement where the Product sold by Distributor has been used in a
manner for which it was not intended by Manufacturer or where any alleged
infringement results from a modification of any of such Product, or parts
thereof, after its sale by Manufacturer to Distributor.



Article 9 - Manufacturer's Warranties


9.1
Manufacturer's Warranties. Manufacturer warrants to Distributor, and not its
customers, end users, agents or representatives, that the Products will perform
in accordance with Manufacturer's Warranty Policy as in effect from time to
time. The current version of such Warranty Policy is shown in Exhibit B hereto
and shall be the only warranty under this Agreement until a new warranty is
provided to Distributor in writing signed by an authorized officer of
Manufacturer. Any replacement warranty will be provided in advance to
distributor for approval who will not unreasonably withhold a response.
Distributor will provide a response within 3 business days.



Article 10- Manufacturer's Liability


10.1.1
Manufacturer shall not have any liability to Distributor or any Customer, in
tort, contract or otherwise, for claims, losses, damages or injuries arising out
of the design, manufacture, sale, use, licensing or performance of any of the
Products or in connection with any matter of any nature arising out of or in
connection with this Agreement.

 


--------------------------------------------------------------------------------


 
NOTWITHSTANDING THE FOREGOING, MANUFACTURER SHALL NOT BE LIABLE TO DISTRIBUTOR
OR CUSTOMERS, FOR ANY INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES WHATSOEVER
WHICH ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE DESIGN,
MANUFACTURE, SALE, USE, LICENSING OR PERFORMANCE OF ANY OF THE PRODUCTS,
INCLUDING, WITHOUT LIMITATION, DAMAGES ARISING FROM DELAY OF DELIVERY OR FROM
LOSS OF PROFITS, DATA, BUSINESS OR GOODWILL, EVEN IF MANUFACTURER IS ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.
 
Article 11 - Distributor's Warranties


11.1
Warranties to Manufacturer. Distributor represents and warrants to Manufacturer
that:




 
11.1.1
Distributor is duly incorporated and existing in good standing under the laws of
China with all requisite power, authority and license to own, operate, license
and lease its properties and to carry on its business as now being and is
contemplated to be conducted under this Agreement and is qualified to do
business in every jurisdiction where such qualification is required. Distributor
is not in default in the performance, observance or fulfillment of its articles
of incorporation or bylaws.



 
11.2
Indemnity. Distributor shall, at its sole expense, indemnify, defend and hold
Manufacturer harmless against any and all claims, losses or damages (including
without limitation, penalties, punitive damages and lost profits), together with
all costs and expenses related thereto (including without limitation, attorneys'
fees and costs and business interruption expenses), arising from, related to or
in connection with: (a) the inaccuracy or breach of any representation or
warranty of Distributor contained in this Agreement; (b) any representations or
warranties made by Distributor or any of its employees or agents to Customers as
to the performance of the Products, which representations or warranties were not
expressly made under Manufacturer's then current Warranty Policy; and (c) the
activities of Distributor or its employees in the distribution of the Products.
Such indemnification shall extend to any and all actions, suits or proceedings
incidental to any such claims, losses or damages.



11.3
Remedies. The rights and remedies provided to the parties in this Agreement
shall be each party's exclusive rights and remedies for breach of contract.



Article 12 - Import/export Restrictions


12.1
Compliance. Distributor shall comply, at its sole cost, with the terms of its
import license or import documentation and Manufacturer's corresponding export
license and with all countries within the defined Territory, foreign and local
laws and regulations, and International Agreements and Treaties (including,
without limitation, laws regarding or limiting export of strategic and/or high
technology products to certain countries) in performing its obligations and
duties hereunder and in any of its dealings with or relating to Manufacturer
and/or any Product.

 
Distributor will use its best efforts to ensure that Customers will similarly
comply with said laws and export licenses.




--------------------------------------------------------------------------------


 
Article 13 - Taxes and Other Deductions


13.1
No Withholding. No deductions of any kind shall be made from any payment of
monies to Manufacturer by Distributor under this Agreement, including the
deduction or withholding of any taxes or duties imposed by the government(s) or
tax authorities in the Territory.

 
13.2
Adjustments.




 
13.2.1
If Distributor is required by the government or taxing authority of the
Territory to deduct or withhold any taxes or duties from the monies payable to
Manufacturer by Distributor under this Agreement, then Distributor shall pay
Manufacturer the gross amount of such monies, so that the net amount received by
Manufacturer (after withholding or deducting the required amount) is equal to
the amount originally owed or invoiced.



13.3
Taxes. Except as otherwise expressly provided in this Agreement, Distributor
shall pay directly, and indemnify Manufacturer against and repay Manufacturer on
demand for, any and all income, franchise, sales, use, personal property, ad
valorem, value-added, stamp or other taxes, levies, customs, duties or other
imposts or fees, together with any loss, liability, claim, costs or expenses,
interest and penalties incurred by Manufacturer as a result of Distributor's
failure to pay any such taxes when due.



Article 14 - Mediation


14.
Mediation. The parties shall endeavor to resolve any dispute arising out of or
relating to this Agreement by mediation. Unless otherwise agreed, the parties
will each select a mediator and the 2 mediators will select a third.



Article 15 - Entire Agreement


15.
Entire Agreement. This Agreement, together with its attached Exhibits (all of
which are incorporated herein by this reference and made a part hereof),
contains the entire agreement between the parties hereto, and supersedes all
other oral or written representations, statements, promises, agreements and
letters or other expressions of intent of any kind with respect to the subject
matter hereof. This Agreement may not be modified or amended without the prior
written consent of the parties and any subsequent purchase orders or standard
business forms or agreements of either Manufacturer or Distributor shall not be
an amendment hereto or revision hereof, whether or not received, accepted,
approved or signed by Manufacturer and/or Distributor. However, the foregoing
shall not limit the right of Manufacturer to amend, from time to time in its
sole discretion, the Prices or the Warranty Policy.



Article 16 - Force Majeure


16.
Force Majeure. Neither party hereto shall have any liability for delay or
non-fulfillment of any terms of this Agreement caused by any cause not within
such party's direct control (but excluding financial inability) such as act of
God, force Majeure, war, riots or civil disturbance, strikes, accident, fire,
transportation conditions, labor and/or material shortages, governmental
controls, regulations and permits and/or embargoes.

 

--------------------------------------------------------------------------------


 
ACCEPTED BY THE UNDERSIGNED FULLY AUTHORIZED AGENTS OF BOTH PARTIES.





   
 
       For and on behalf of: CJCC  (Who warrants her/his authority hereto)      
 
DATE
 
                     
 
        Kevin Henderson   President  For and on behalf of: Sequiam Biometrics,
Inc.  (Who warrants his/her authority hereto)

 

--------------------------------------------------------------------------------


 
Product Description & Product Pricing


EXHIBIT A (Part 1)
Components
Cost per unit to distributor
BIOMETRIC PDA (HDT)
 
This device consists of a fully functional personal digital assistant equipped
with at least 64Mb RAM, 802.11b wireless networking, optional smartcard or RFID
interfaces, integrated biometric sensor, Windows Mobile 5, and a touch screen.
TBD
       

 

--------------------------------------------------------------------------------




EXHIBIT B
Manufacturer's Warranty


I.
Limited Warranty.



(A)
Manufacturer warrants to Distributor that it has right, title, and interest in
Product(s) to rightfully transfer to the Distributor free of any liens and that
Product(s) furnished will be new, merchantable, free from defects in material
and workmanship, and will conform to and perform in accordance with respective
Product specifications for one (1) year from the date of delivery. Should the
Products not perform according to applicable Product specifications Manufacturer
shall repair replace the Product, at Manufacturer's sole cost and expense.



(B)
Disclaimer of Warranties. EXCEPT FOR THE LIMITED WARRANTIES SET FORTH IN SECTION
10.1 AND IN THIS EXHIBIT B, MANUFACTURER MAKES NO WARRANTIES OR REPRESENTATIONS
TO DISTRIBUTOR OR TO ITS END-USER CUSTOMERS WITH RESPECT TO THE PRODUCTS, THE
PERFORMANCE OF THE PRODUCTS, THE DOCUMENTATION PROVIDED WITH RESPECT TO THE
PRODUCTS, OR ANY SERVICES PROVIDED HEREUNDER. MANUFACTURER EXPRESSLY DISCLAIMS
ANY AND ALL OTHER WARRANTIES OF ANY KIND, CONCERNING THE PRODUCTS, DOCUMENTATION
AND SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER
EXPRESS OR IMPLIED WARRANTY, WHETHER ARISING IN LAW, CUSTOM, CONDUCT OR
OTHERWISE.



(C)
Neither Distributor nor its sales representatives, agents or third party
Distributors or marketers has the authority to make or bind Manufacturer to any
affirmation, warranty, guarantee,, or representation, whether written or oral,
concerning the Products.



(D)
Defective Product(s) in warranty will be returned to Manufacturer for repair or
replacement at no charge to Distributor. The Distributor shall notify the
Manufacturer's Customer Service Organization to describe the nature of the
defective product. The Manufacturer will assess the problem and provide shipping
instructions including assigning an return goods authorization number (RGA) to
facilitate the shipment of the defective Product back to the Manufacturer.
Unless otherwise agreed by the Manufacturer and the Distributor, Manufacturer
shall complete repairs and ship repaired Product(s), or replace Product(s),
within fifteen (15) business days of receipt of defective Product(s) at
Manufacturer factory location in the Continental United States. The Distributor
shall bear the risk of in-transit loss or damage up to the point the Product(s)
is placed in the possession of the carrier and Manufacturer shall bear the cost
of transportation charges for shipment to Manufacturer of the Product(s) to be
repaired or replaced. For return shipments from Manufacturer to Distributor,
Manufacturer shall bear the risk of in-transit loss or damage and shall prepay
and bear the cost of transportation charges for shipment of the Product(s) which
has been repaired or replaced. If the Product(s) returned is not defective or is
not in warranty, Manufacturer shall promptly advise Distributor in writing of
this. In such cases, Manufacturer shall either (1) return the Product(s) to
Distributor at Distributor's expense and risk in its "as-received" condition or
(2) repair the Product(s) if so instructed by Distributor in writing and charge
Distributor for labor, parts, and shipping in accordance with Article II
"Repairs Not Covered under Warranty."




--------------------------------------------------------------------------------


 
(E)
Any replacement, repair, modification, installation, or other service performed
by Manufacturer shall be warranted, commencing with the date upon which repaired
Product(s) is returned to Distributor for the remainder of the unexpired period
of the warranty or ninety (90) days, whichever is greater.




(F)
The warranties herein do not extend to Product(s) to the extent that such
Product(s) have

 
(1)
been subject to misuse, neglect, accident, or abuse not caused by Manufacturer;

 
(2)
been wired, repaired, or altered by anyone other than Manufacturer without
Manufacturer's approval;

 
(3)
been improperly used by any personnel, including Distributor and Customer;

 
(4)
been used in violation of the appropriate written instructions furnished to
Distributor; or

 
(5)
been subjected to improper temperature, humidity, or other environmental
conditions, and such action is the cause of the damage or malfunction.



II.
Repairs Not Covered under Warranty




 
(A)
In addition to repairs provided for under the "Warranty" section of this policy,
Manufacturer agrees to provide repair services on all Product(s) ordered
hereunder during the respective periods during which Product(s) is manufactured
by Manufacturer, and for a period of one (1) year after Product(s) has been
manufacturer discontinued.

 
(B)
Repair pursuant to this Article II shall be performed and billed at
Manufacturer's prevailing repair charge rates.




--------------------------------------------------------------------------------